UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 30, 2013 Generac Holdings Inc. (Exact name of registrant as specified in its charter) Delaware 001-34627 20-5654756 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) S45 W29290 Hwy. 59 Waukesha, Wisconsin (Address of principal executive offices) (Zip Code) (262) 544-4811 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 30, 2013, Ms. Dawn Tabat informed Generac Holdings Inc. (the “Company”) that, effective immediately, she is changing from her roles and responsibilities as Chief Operating Officer and Corporate Secretary of the Board of Directors, and will instead assume a position with the Company as Executive Vice President for Community and External Relations.Ms. Tabat’s position change is not the result of a disagreement on any matter relating to the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENERAC HOLDINGS INC. /s/ York Ragen Name: York Ragen Date: October 1,2013 Title: Chief Financial Officer
